Citation Nr: 1020949	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  03-05 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who had military service from 
April 1982 to August 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The Board remanded this matter for 
additional development in June 2005 and June 2009.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are: 
degenerative joint disease of the lumbar spine with disc 
herniation, rated 60 percent; and surgical scar of the right 
iliac crest, rated 0 percent; he has also been awarded a 
total disability rating based on individual unemployability 
(TDIU).

2.  The Veteran's service-connected disabilities do not cause 
(1) the loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (2) blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity, or (3) the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (4) the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.

3.  The Veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or anatomical loss or loss 
of use of both hands.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility 
for financial assistance in acquiring specially adapted 
housing or a special home adaptation grant are not met.  38 
U.S.C.A. §§ 2101, 5107 (West 2002 Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.809, 3.809a (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court) have 
been fulfilled.  In this case, the Veteran's claim for 
entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or a 
special home adaptation grant was received in January 2002.  
He was notified of the provisions of the VCAA by the RO in 
correspondence dated in November 2005 and August 2006.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in September 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  
Available service treatment records and all relevant, 
available SSA, VA and private treatment records pertaining to 
his claim have been obtained and associated with the claims 
file.  The Veteran has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
(Further pertinent evidence (private treatment records) 
appears to be outstanding.  However, such evidence cannot be 
obtained without the Veteran's cooperation (by providing 
identifying information and authorizations for release of 
records).  The RO attempted to secure such from the Veteran 
in an August 2009 letter.  He did not respond, and further 
development could not proceed without his response.  The duty 
to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).)  The Veteran 
has also been provided with VA medical examinations to assess 
his service-connected disabilities.  Evidentiary development 
is complete.

VA's duties to notify and assist are met; accordingly, the 
Board will address the merits of the claim.

Law and Regulations

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C. 2101(a) may be 
extended to a veteran if the following requirements are met: 
(a) Service.  Active military, naval or air service after 
April 20, 1898, is required.  Benefits are not restricted to 
veterans with wartime service.  
(b) Disability.  The disability must have been incurred or 
aggravated as the result of service as indicated in paragraph 
(a) of this section and the veteran must be entitled to 
compensation for permanent and total disability due to: (1) 
The loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
(c)  Duplication of benefits.  The assistance referred to in 
this section will not be available to any veteran more than 
once.  (d) "Preclude locomotion."  This term means the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  See 38 C.F.R. § 3.809 (2009).

Financial assistance in acquiring special home adaptations is 
available to a veteran who does not qualify for specially 
adapted housing under the criteria cited above, but is 
entitled to compensation for permanent and total disability 
which 1) is due to blindness in both eyes with 5/200 or less 
visual acuity or 2) includes the anatomical loss or loss of 
use of both hands.  See 38 U.S.C.A. § 2101(b) (West 2002); 
38 C.F.R. § 3.809a (2009).  

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete 
paralysis also encompasses foot drop and slight droop of the 
first phalanges of all toes, an inability to dorsiflex the 
foot, loss of extension (dorsal flexion) of the proximal 
phalanges of the toes, loss of abduction of the foot, 
weakened adduction of the foot, and anesthesia covering the 
entire dorsum of the foot and toes.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2009).

The Board determines whether (1) the weight of the evidence 
supports the claim, or (2) the weight of the "positive" 
evidence in favor of the claim is in relative balance with 
the weight of the "negative" evidence against the claim: the 
appellant prevails in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 3.102 (2009).

Factual Background

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (VA must review the entire record, 
but does not have to discuss each piece of evidence).  Hence, 
the Board will summarize the relevant evidence where 
appropriate and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

In January 2002, the Veteran submitted a VA Form 26-4555 
(Veteran's Application in Acquiring Specially Adapted Housing 
or Special Home Adaptation Grant).

Evidence of record indicates that service connection is 
established for: degenerative joint disease of the lumbar 
spine with disc herniation, rated 60 percent; and surgical 
scar of the right iliac crest, rated 0 percent.  The 
Veteran's combined service-connected disability rating is 60 
percent.  He has also been awarded a TDIU.

In a January 2003 letter, J.S., M.D. stated that the Veteran 
suffered from gouty arthritis, degenerative arthritis of the 
lumbar spine and degenerative arthritis of the left knee.  He 
noted that the gouty arthritis was intermittently 
incapacitating such that the Veteran needed to be in a 
wheelchair.

A March 2004 VA examination report notes the examiner's 
opinion that the Veteran's wheelchair use was likely for a 
service-connected condition.  The examiner also noted that he 
was not able to review the Veteran's claims file in detail 
due to time constraints.

A January 2006 VA telephone advice progress note indicates 
that the Veteran reported being admitted to a private 
hospital for a possible stroke.

In January 2007, the Veteran underwent a VA examination.  The 
VA examiner found that the Veteran used a cane, crutches, and 
regular and motorized wheelchairs.  He was requested to opine 
whether the Veteran had the loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
certain devices.  The examiner found that the Veteran's 
walking difficulties were primarily focused on his lumbar 
spine and left leg and were most pronounced after lumbar 
spine surgery.  The examiner opined that post-operative 
complications of surgical recovery played a role in the loss 
of use of his left leg, including deep venous thrombosis 
(DVT), reflex sympathetic dystrophy (RSD), and contractures 
of the left knee and ankle.  The examiner also stated that he 
could not rule out a contribution from left knee gouty 
arthritis.  The examiner also suggested an opinion from a 
neuro-orthopedic specialist due to the complicated nature of 
the Veteran's case.  

A February 2007 VA medical record notes that the Veteran said 
he was able to walk one block with the use of crutches.  In 
April 2007, a VA physician's assistant opined that the 
Veteran's falls were most likely a cerebrovascular residual 
or due to drug use and noted that a neurological consultation 
was needed.  August 2007 VA medical records reveal that the 
Veteran had been admitted to a private hospital for 
complaints of chest pain and he was noted to have elevated 
blood sugars.  The Veteran's left leg and foot also were 
extremely sensitive to even light touch and it was noted that 
his symptoms had increased over the previous year with the 
onset of elevated blood sugars.  It also was noted that he 
was seen for diabetic foot care and fitted for new shoes in 
the VA podiatry clinic.  In December 2008, the Veteran 
reported that he had been told that he needed a knee 
replacement, but was trying to hold off due to his young age.  
In February 2009 the Veteran was seen with complaints of a 
lot of numbness in his feet and pain in his knees.  He did 
not realize that he was supposed to be taking insulin in the 
evenings.  In July 2009 the Veteran complained of left knee 
buckling and locking.

A September 2009 VA examination report notes the Veteran's 
complaints of left knee pain, back pain with radiation to the 
lower extremities, and numbness and paresthesias of the legs.  
The Veteran walked with a cane.  The examiner noted the 
Veteran's history of driving after using marijuana and 
cocaine.  On at least two occasions, in February 2006 and 
September 2009, this behavior resulted in catastrophic motor 
vehicle accidents.  The Veteran also reported a history of 
two cardiovascular accidents (CVAs) in the past three to four 
years with residual left foot drop and left extremity 
weakness.  After examining the Veteran and reviewing the 
Veteran's claims file, the VA examiner opined:

It is less likely than not (less than 
50/50 probability) that the service-
connected disabilities of degenerative 
joint disease of the lumbar spine with 
disc herniation and the scar on the right 
iliac crest alone are responsible for the 
loss of use of [the Veteran's] left leg 
such as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair.

[NOTE: [The Veteran] has poorly 
controlled [insulin dependent diabetes 
mellitus] with peripheral neuropathy [of 
the bilateral] distal lower 
extremities/feet.  [The Veteran] has 
recent CVA related residuals of left foot 
drop . . . .  [The Veteran] has severe 
DJD [of the] left  knee. . . . All these 
service unrelated issues could cause 
problems with ambulation.

The evidence of record also includes SSA records, which 
reveal that in April 2000 the Veteran was awarded disability 
benefits for a primary diagnosis of disorders of the back and 
a secondary diagnosis of phlebitis and thrombophlebitis.  
Medical records considered by SSA included an April 2000 
statement from J.L.K., M.D., which notes that the Veteran had 
a totally dystrophic left leg and was totally disabled from 
his leg, unable to bend it or stand on it.

Analysis

The Veteran has not established service connection for any 
disability resulting in loss of visual acuity, or anatomical 
loss or loss of use of both hands.  

While objective medical findings show that the Veteran has 
loss of use of his left lower extremity, objective evidence 
of record does not demonstrate that this loss is due to a 
service-connected disability.  See September 2009 VA 
examination report.  There is no medical opinion to the 
contrary.  While the March 2004 VA examiner opined that the 
Veteran's wheelchair use is likely to be for a service-
connected condition, he did not definitively stated whether 
the Veteran has lost the use of both lower extremities such 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair, and if so, whether that loss 
of use was due to a service-connected disability.  
Furthermore, he did not review the Veteran's claims file in 
detail before rendering the opinion.  Moreover, the objective 
medical evidence does not show that the Veteran has the loss, 
or loss of use, of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or blindness in both eyes, having 
only light perception, plus the  anatomical loss or loss of 
use of one lower extremity, or the loss or loss of use of one 
lower extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or the loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, which affect 
the functions of balance or propulsion so as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  

Accordingly, the criteria for a certificate of eligibility 
for assistance in acquiring specially adapted housing or for 
financial assistance in acquiring special home adaptations 
under 38 C.F.R. §§ 3.809 or 3.809a have not been met.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant is denied.



_______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


